DOB: 12/16/1984

e Case 1:19-cr-00438-RDB Document 178-1 Filed 07@ié@h?Wanagame GleMons
uv Member ID: 11413922800

te daeliaac rete

Session Note

Client: Jamie Clemons Date Of Service: 06/24/2021

Staff: Keyana Miller Start Time: 02:45 PM (Central Standard Time)
Funder: Optum (Medicaid) End Time: 03:45 PM (Central Standard Time)
Facility/Location: You First Health Systems Service Line: Therapy

Service: Comprehensive Diagnostic Assessment Session Duration: 1.00 hours

Comprehensive Diagnostic Assessment

 

PRESENTING PROBLEM
How can we help you?:

The client is currently incarcerated and awaiting sentencing. He is requesting services in order to get a better understand of how his past
substance use has impacted in mentat/emotional health. The client began using steroids at the age of 17 years oid. He did not recognize it
as an issue or understand the longterm imptications of the drug. Over the years the client has acquired domestic violence charges charges.
There is a history of substance abuse amongst father and uncles, but doesn't believe the alcohol had any affect on him emotionally. Jamie
has been incarcerated for two years, so he’s been sober.

Describe Strengths and Community Supports that will affect treatment::
The client has strong community support from his family and friends. He has a close relationship with his father and they speak daily. He is in
constant communication with his mother, brother, uncles and friends.

Describe Barriers that may affect treatment::

The client currently cannot identify any barriers to treatment but he is currently incarcerated and awaiting sentencing which wouldn't allow
him to receive therapeutic services.

How will you know when you no longer need services?:
The client said, he's never received any treatment and doesn't know what that would look like, He was unaware of the potential affects of
alcohol/ substance use on his life.

 

LIVING SITUATION

Describe the client's living situation: (include; housing type, housing program):
The client is currently incarcerated but prior to incarceration, he was living with parents for sometime. When the client did not live with his
parents he would stay with various girlfriends in a house.

is there a history of out of home placement? If yes, describe.:
There is no history of out of placement living. The client has always lived in a stable home,

Satisfaction with Living Situation:: Very Dissatisfied

Describe client strengths, resource, and skills related to living situation:
The client has been incarcerated for the last two years and due to COVID-19, the client has been in isolation. The jail is not providing
rehabilitative services. As of the last week, he's been allowed outside for 1 hour per week but doesn't believe this is sufficient time.

 

FAMILY

Describe family history::

The client is very close to his family. The client speaks with members of his family weekly and is still in communication with many of his
friends. Prior to his incarceration he spent a lot of time with his brother [James Clemons Jr.] The client worked with his brother as a
subcontractor under his Trucking Company. They clients feel his family is supportive of him and he speaks with his father every day while
incarcerated,

Family Members (biological and adoptive parents, siblings, grandparents) and Significant Persons (mentors, relatives,
boyfriend, girlfriend, partner)::

Name Age Relationship Currently lives with? Level of education Relationship
and/or occupation Description and
Quality

Page 1 of 7
DOB: 12/16/1984

e Case 1:19-cr-00438-RDB Document 178-1 Filed 07 ié/2 Nanagam Gfefhons
wv Member ID: 11413922800

hut orbeteae

‘James Clemons 61 Father

Truck Driver i

  
  

   

‘Wanda Clemons

     
   

    

Patricia Clemons ‘Not reported “Grandmother

   

 

Family Strengths: —

The client expressed a lack of family traditions and routines. He said that his family "nas never had anything like that” . His family did
celebrate major holidays such as Thanksgiving and Christmas. He feels emotionally supported by his family and speaks with them
frequently.

Family Values, Beliefs, Customs, and Traditions::
The client expresses a lack of family traditions and routines. He said that his family has never had anything like that.

Family aicohol/substance use/abuse::

The client notes substance use among his father and three uncles. Growing up the client did not see any issues with alcohol. As he's gotten
older the client began to use steroids. He wanted to gain size because he was smaller than everyone else around him. He wanted to gain
weight. He did not have a prescription for this medication. He was on steroid use for so long he could not determine his baseline. The steroid
use was steady use up until incarceration. The client is curious to understand how his substance use affected him developmentally,

Family mental/ substance use disorders/physical health problems:
The client could not identify any history of mental health issues within his family. There is a history of cancer and high blood pressure. His
maternal grandfather passed away from cancer. The clients paternal uncles passed away from cancer.

Describe the client's family and how the family impacts her/him now.:

The client is unsure of the impact his family has had on him. Growing up the client did not realize that certain activities could adversely have
an effect him. There is a history of substance use among the family but the client was unable to identify this as a possible factor in his life
due to his inability to acknowledge the issue.

ts the client a parent? If yes, how many children does the client have? Do(es) the child(ren) live with the client?:
No children reported.

 

SOCIAL/RECREATIONAL

Describe the client’s peer group, what they have in common, their shared interests and activities, which peers the client
wishes to participate in her/his treatment and the and client's activities in his/her free time.:

Prior to his incarceration the client enjoyed sporting activities such as snowboarding jet skiing. He enjoyed the gym and often spent time with
his friends. He find happiness in experiencing the recreational activities and expresses if he could go to the gym every day he would. The
client loved to workout.

 

EDUCATIONAL

School Status:: Completed

Highest level of education completed?: The client completed High Schooi and received his Dipioma.

Name of School / Schoo] Contact Name / Email: The client attended Chesapeake High School located in Maryland.
Previous schools attended:: No History Reported

School Attendance:: Regular

Schoo] Performance: Average

School related behavioral concerns (check all that apply):: Day dreaming

School Behavior:: No Problems

Factors which may facilitate or inhibit learning (check aii that apply):: Emotional , interest

Describe the client's preferences for any area of study, her/his attitude toward academic achievement, and the possibilities
for future education::

The client enjoyed. math while he was in school. He enjoyed his time in school and descried himself as an average student.

 

EMPLOYMENT

Page 2 of 7
DOB: 12/16/1

% Case 1:19-cr-00438-RDB Document 178-1 Filed O7 RFD Narwacans Gfemons
Member ID: 114138922800

 

Employment Status: Unemployed

Occupation:: The clientis currently incarcerated. Prior to his incarceration the client worked for a family trucking company.

 

EMOTIONAL / DEVELOPMENTAL HISTORY

Describe the client's history of involvement with the mental health system, both inpatient and outpatient.:
The client attend anger Management classes, for domestic violence occurrences. There is no history of inpatient or outpatient treatment for
a mental health disorder.

Describe the client current emotional and behavioral functioning.:
The client has expressed feelings stressed and has developed an inability to focus due to solitary confinement. He spend 23 hours a day in
a cell unless otherwise directed by the facility he's currently incarcerated in.

Describe the client history of emotional and/or behavioral problems::
The client expressed no history of emotional or behavioral problems.

Mother's Pregnancy History: The client was bom two months premature.

Does the client have an Intellectual and Development Disability?: No

Moed Related Symptoms (Check all that apply}:: Fatigue Poor concentration, Anxious/Worried

Sleep Patterns: The client has frequent disrupted sleep due to his incarceration and solitary confinement.
Eating Patterns: The client has normal eating patterns.

Behavioral Concerns:

The client has expressed no current behavior concerns however in the past he's expressed behaviors of aggression and anger due to
domestic violence.

Regulation and Transitions: The client has attended domestic violence classes.

 

LEGAL

Current legal status: Other:
Other:: The client is currently incarcerated. In the past the client has been arrested for domestic violence.

History of legal charges:

The client has been charged with traffic violations, domestic violence and threat Charges. The client spent 9 months incarcerated for for a
theft charge.

Exposure/invoivement in illegal activities:
Client denies any involvement in illegal activities, however, client has endorsed h/o charges for theft, domestic violence, and assault.

Describe client strengths, resources and skills related to Legal Issues:
The client is represented by a legal team, whom he has strong rapport with.

 

SPIRITUAL/CULTURAL

Is cultural identity important to the client?: No

Describe client strengths, resources and skills related to Spiritual issues: NWA

 

MEDICAL HISTORY

Describe the client's health status:

The client has been hospitalized for a broken jaw in the past after he was attacked. He was leaving a strip club and got into a altercation with
another group of men which led to a violent altercation. He has a history of staph infection. He hasn't had any since his current period in jail
but for his previous arrest he did develop a staph infection. The staph infection led to a flare up of Herpes Simplex 2.

Any allergies, including medication allergies:: No history reported .
Medications: The client is currently is taking medication for Herpes Simplex 2.
Smoking Status:: Never Smoked

HIV Status:: HIV Negative

Paae 3 of 7
DOB: 12/16/1984

@,. Case 1:19-cr-00438-RDB Document 178-1 Filed O7/2ie2 Narkeagame Gfefnons
& Member ID: 11413922800

A Finan zeecas

Sexual development/concerns:

The client has Herpes Simplex Virus 2. The client takes Valtrax. He does not know how he contracted the virus. When he developed a
infection while incarcerated, it developed into MRSA. He experienced his first outbreak after developing MRSA.

 

MEDICATIONS

Has the client been prescribed psychiatric medications in the past? If yes, describe any medications/medication side effects
that the client wishes.: The client has no history of psychotic medication.

Has the client been prescribed medications for a medical condition in the past? tf yes, describe any medications/medication
side effects that the client wishes.: The client is currently taking Valtrax.

Describe client strengths, resources and skills related to Medication issues: No history reported.

 

TRAUMA / ABUSE HISTORY
Bullying: No History Reported.

Traumatic Events: No History Reported

Sexual/physical abuse/assault, neglect: No history reported.

 

RISK ASSESSMENT
Danger to Self/Suicidality. Please assess for life HISTORY and CURRENT:: No history reported

 

Danger to Others/Homochirality. Please assess for life HISTORY and CURRENT: Physically aggressive to others Possesses weapons

Description::

JC denies h/o homicidal ideations; he endorsed h/o assault and domestic violence/IPV as an aggressor/agitator: JC reports assaultive
behaviors have caused him legal issues including multiple arrests.

 

Risky Behaviors. Please assess for life HISTORY and CURRENT:: Stealing, Bad temper/fly off the handle

Description::

Jaime endorsed history of aggression and assaultive behaviors leading to legal involvement. Additionally, he endorsed history of further legal
invovlement related to a larceny charge.

 

Are there weapons in the home?: No

Does the client have access to the weapons?: No

 

 

SUBSTANCE ABUSE HISTORY
STUDENT SUBSTANCE ABUSE HISTORY:

Drug First Time Used Last Time Used Frequency & Quantity of Methods of use(
use(daily, weekly, smoked, oral, snorted,
__ monthly) injected

Steroids 22 MONTHS Weekly Oral & Injectable |

 

 

 
   

   

‘Alcohol years prior to Daily ‘Oral

incarceration

 
 
    
 

Substance Abuse Treatment History:: None reported

As a result of your drug use / addictive behavior, have you ever: been arrested? hospitalized - psychiatric or physical? had

Pade 4 of 7
DOB: 12/16/1984

% Case 1:19-cr-00438-RDB Document 178-1 Filed O7 BF Narweagans Gfemons
Member ID: 11413922800

relational / family problems? had emotional problems? employment interruption?:

The client was unaware of the effects of his substance use until later adulthood. He is currently seeking to understand the effects by seeking
possible treatment.

Has your use of any of the substances above caused you to have health or physical problems (blackouts, withdrawals,
injuries, liver problems, etc.)?:

The client often blacked out from alcohol abuse. The client believed he'd black out out every other week for a period of 5 years prior to his
arrest.

History of family members' use of alcohol, other drugs, and other addictive behaviors::
The client witnessed alcohol abuse within his family from his father and uncles.

Have you ever received inpatient or outpatient treatment for your substance abuse or addictive behavior(s)? If so, where
when, and for how long? Reason (voluntary, mandated)? Response? Longest period of sobriety/abstinence? Relapses?:
No history reported.

 

MENTAL STATUS EXAM (MSE)

 

General Observations

Appearance: Well groomed
Weight: WNL
Body Type: Age Appropriate
Demeanor: Average
Eye Contact: Average
Activity: Average
Speech: Clear

Thought Content
Delusions: None Reported
Other: Concrete Thinking

Perception

Hallucinations: None Reported

Thought Process

2 Logical
Mood
« Euthymic
Affect
a Full
Engagement with Examiner
« Cooperative
Cognition
Impairment of:: None Reported
Intefligence: Average
Memory
Short-Term Memory: None Reported
Long-Term Memory: None Reported
Insight

= Fair

Page 5 of 7
DOB: 12/16/1984

@, Case 1:19-cr-00438-RDB Document 178-1 Filed O7/2iéf2 Narkea genie Glemons
u Member ID: 11413922800

deta Tianna

Judgment
= Good

Self-Perception

: Positive self-esteem

Elaboration of positive mental status findings

 

CLINICAL SUMMARY

This clinical summary is based upon information provided by (check all that apply): Client

Narrative: Include identifying information; etiology of presenting problem and maintenance of the problem (origin, onset,
frequency, duration, severity, and where the problem occurs); relevant background information; current stressors; mental
health history; and clinical impressions:

Jaime Clemons is an incarcerated 36y/o, Caucasian, male presenting for evaluation via referral from his attorney for concerns about the
impact of his tong term substance use, involvement with the legal system, and childhood exposure to violence on his current mood and
emotional functioning. Mr. Clemons endorsed chronic and sustained usage of steroids beginning at the age of 17 and into his adulthood,
prior to incarceration; he reports having been dependent upon illegal steroids and being concerned that his dependency has negatively
impacted his ability to manage his anger and stress. Mr. Clemons endorsed significant history of legal involvement to include assault,
domestic violence, and larceny; he is currently incarcerated in the State of Maryland. In addition to his incarceration, Mr. Clemons endorsed
a stressor of being in solitary confinement for an extensive amount of time as impacting his mood. Mr. Clemons endorsed family history of
domestic violence and substance use, He denies any prior mental health history for himself and family. Mr. Clemons presents with symptoms
congruent with diagnosis of Adjustment Disorder with mixed anxiety and depressed mood in response to antecedent events of incarceration,
abstinence from illegal steroid usage, and pending legal matters.

DSM IV-TR Diagnosis:
Axis I (include CODE and specify disorder):: 309.28 Adjustment Disorder With Mixed Anxiety and Depressed Mood

Axis IV (check here and eiaborate in narrative):
Problems with primary support group , Problems related to the social environment, Problems related {o interaction with the legal system/crime

 

ASSESSED NEEDS/ GOALS AND RECOMMENDATIONS
Assessed Needs/Goals (Incorporating Client/Family Perspectives)::
The client is interested in receiving further treatment and exploring the effects the years of substance use has had on his mental and

emotional wellbeing. He reports significant history of substance use, specifically steroids, legal involvement, childhood exposure to domestic
violence, and difficulty managing his mood and emotions.

Treatment and Referral Recommendations::
Recommended treatment should consist of CBT and solution-focused therapeutic interventions; therapy can be provided to the client as
individual or group. Possible goals may be focused on engagement in therapy to develop mood and stress management techniques.

Additionally, psychiatric/cognitive and physical assessments are recommended to address client's concerns for impact of long-term steroid
usage on his physical health.

Clinician Name and Licensure/Credential: Keyana Miller, LMSW

Page 6 of 7
DOB: 12/16/1984

@ Case 1:19-cr-00438-RDB Document 178-1 Filed O72 Nanadaemie 6femons
~ Member ID: 11413922800

Clinician Signature:

AV

Signed on 2021-07-21

Supervising Clinician Name and Licensure/Credential: Pierre N. Thomas, LCSW-C

Supervising Clinician Signature:

L.CoW-C
i

Signed on 2024-07-21

Page 7 of 7
